DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 16, 19, 20, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2007/0052929 to Allman et al.
 	Allman et al shows the following.
 	Claim 1. A waveguide display comprising: a light source configured to provide first wavelength amplitude-modulated collimated light in a multiplicity of directions across a field of view (FOV): a waveguide 16 (fig. 1) supporting: a coupler 21 configured to couple light into total internal reflection (TIR) paths in said waveguide; at least one switchable grating 22c; at least one non-switching grating 18a; and at least one grating 22a configured to extract light from said waveguide through an exit pupil.  
 	Claim 2. The waveguide display of claim 1, wherein said at least one switchable grating has a first diffraction state under a first applied voltage and a second diffraction state under a second applied voltage (see ¶0029).  
 	Claim 3. The waveguide display of claim 1, wherein said at least one switchable grating has a first index modulation under a first applied voltage and a second index modulation under a second applied voltage (see ¶0029).    
 	Claim 4. The waveguide display of claim 1, wherein said at least one switchable grating comprises a plurality of separately switchable grating elements.  See fig. 2: SBGs have different elements for “ON” and “OFF” switches are available.
 	Claim 5. The waveguide display of claim 1, further comprising at least one grating 18c for performing at least one optical function selected from the group of spatially modulating said light, temporally modulating said light, modifying the wavefront shape of said light, modifying the spatial amplitude of said light, providing focus control, beam aspect ratio shaping, beam cross section shaping, diffusing said light, and correcting aberrations.  
 	Claim 6. The waveguide display of claim 1, further comprising at least one type of grating 18c selected from the group consisting of a grating recorded in a liquid crystal and polymer material system, a grating recording in a holographic polymer dispersed liquid crystal (HPDLC) material system, a Bragg grating, a switchable Bragg grating, a Raman-Nath grating, a sub wavelength grating, a diffractive optical element (DOE) configured as a Fresnel lens, a multi order DOE, a reflection grating, a transmission grating, and a surface relief grating.  
 	Claim 7. The waveguide display of claim 1, wherein said at least one non-switching grating 18a is selected from the group consisting of: a grating recorded in a holographic photopolymer a grating recorded in a liquid crystal and polymer material system, a grating recording in a HPDLC material system, a Bragg grating, a switchable Bragg grating, a Raman-Nath grating, a DOE, a DOE configured as a Fresnel lens, a multi order DOE, a grating configured as a two-dimensional array, and a surface relief grating.  
 	Claim 8. The waveguide display of claim 1, wherein said waveguide supports at least one selected from the group consisting of a substrate for modifying the polarization of said light, a reflective DOE (shown in fig. 1), and a mirror.  
 	Claim 9. The waveguide display of claim 1, further comprising a source of light at a second wavelength, and at least one grating for diffracting said light of the second wavelength.  See different colors of light source in fig. 2.
 	Claim 10. The waveguide display of claim 1, wherein said light source is a laser scanning device.  See ¶0020.
 	Claim 11. The waveguide display of claim 1, wherein said light source is a laser or a light emitting diode.  See ¶0020.
 	Claim 12. The waveguide display of claim 1, wherein said coupler is a grating or a prism.  18c is also functioning as a coupler.
 	Claim 16. The waveguide display of claim 1 configured to form an image at infinity.  See fig. 1.
 	Claim 19. The waveguide display of claim 1 configured to provide a pixelated image (Each pixel is represented by different color).
 	Claim 20. The waveguide display of claim 1 configured to project symbols encoded within said at least one switchable grating or said at least one non-switchable grating.  It seems the claim limitations are method of using the device.  Any designed symbols can be projected as needed. 	
 	Claim 21. The waveguide display of claim 1, wherein said switchable grating is selected from the group consisting of a grating recorded in a liquid crystal and polymer material system, a grating recording in a HPDLC material system, a Bragg grating, and a Raman-Nath grating.  See abstract.
 	Claim 22. The waveguide display of claim 1, wherein said at least one non-switching grating comprises a reflection grating or a transmission grating.  Reflection grating is shown in ¶0026.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman et al in view of USPUB 2006/0119916 to Sutherland et al.
 	Re claims 13-15, Allman discloses every aspect of claimed invention except for the claimed features. Sutherland shows a general teaching of utilizing the pair of substrates with electrodes.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Allman’s device to include the pair of substrates with electrodes as shown in Sutherland for the purpose of reducing loss, scattering, and crosstalk (see ¶0106).  It is clear this would improve the device.
	Re claim 14, Sutherland further shows in ¶0143 that optical fiber can be utilized, and it is clear that the optical fiber can be curved.
 	Re claim 15, color lens (microlens) are shown in abstract. 
 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman et al in view of USPAT 6,215,579 to Bloom et al.
 	Allman discloses every aspect of claimed invention except for the claimed features. Bloom shows a general teaching of utilizing the eyepiece for magnifying.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Allman’s device to include the eyepiece for magnifying as shown in Sutherland for the purpose of enlarging the image as needed.  It is clear this would improve the device.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allman et al in view of USPAT 6,950,173 to Sutherland et al (hereinafter Sutherland2).
 	Allman discloses every aspect of claimed invention except for the claimed features. Sutherland2 shows a general teaching of utilizing the wearable device (column 2, lines 33-49).  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the Allman’s device to be utilized for the wearable device as shown in Sutherland2 as needed.  It is clear this would improve the device.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883